DETAILED ACTION
This office action is in response to the application filed on May 29, 2020. Claims 1 – 20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for priority based on U.S. provisional applications 62/865,927 filed on June 24, 2019 and U.S. provisional applications 62/900,439 filed on September 13, 2019.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on December 9, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7, 11, 12, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung et al., (US 2018/0288417 A1) referred to as Jung hereinafter.
Regarding Claim 1, Jung discloses a computer-implemented video processing method (Par. [0002], a method and apparatus for encoding and decoding an image considering temporal/spatial resolutions), comprising: 
comparing resolutions of a target picture and a first reference picture (Par. [0162], [0162] when the resolutions of the encoding target picture and the reference picture are different);  
in response to the target picture and the first reference picture having different resolutions, resampling the first reference picture to generate a second reference picture (Par. [0162], the encoding unit 53 may request a reconstructed image associated with the resolution of the encoding target picture to the reconstructed image generation unit 55.  Accordingly, the reconstructed image generation unit 55 may generate a reconstructed image (i.e. second reference picture) by transforming (for example, up-sampling or down-sampling) the reference picture stored in the reference picture storage unit 54, and store the generated reconstructed image in the reference picture storage unit 54); and 
encoding or decoding the target picture using the second reference picture (Fig. 1, Par. [0046], use the reference picture when encoding the encoding target picture, where Par. [0162], the transforming (for example, up-sampling or down-sampling) reference picture is the reconstructed image (i.e. second reference picture) and the generated reconstructed image is stored in the reference picture storage unit 54).

Regarding Claim 7, Jung discloses Claim 1. Jung further discloses generating the second reference picture in a supported resolution (Par. [0047], the encoding target picture may include an image that is included in the input image and which has a predetermined skipped frame, or an image that is obtained by down-sampling a frame of the input image in the preset resolution (i.e. supported resolution)).

Regarding Claim 11, Jung discloses Claim 1. Jung further discloses wherein resampling the first reference picture to generate the second reference picture comprises: performing progressive down-sampling of the first reference picture to generate the second reference picture (Par. [0162], the encoding unit 53 may request a reconstructed image associated with the resolution of the encoding target picture to the reconstructed image generation unit 55.  Accordingly, the reconstructed image generation unit 55 may generate a reconstructed image (i.e. second reference picture) by transforming (for example, up-sampling or down-sampling) the reference picture stored in the reference picture storage unit 54, and store the generated reconstructed image in the reference picture storage unit 54).

Apparatus Claims 12 and 18 are drawn to the apparatus corresponding to the method of Claims 1 and 7.  Therefore apparatus Claims 12 and 18 correspond to method Claims 1 and 7, and are rejected for the same reasons of anticipation as used above. Claim 12 also recites one or more memories storing computer instructions (Par. [0082], a storage medium such as a buffer); and one or more processors configured to execute the computer instructions (Par. [0272], disclosure may be implemented by hardware, firmware, software, or combinations thereof.  When hardware is used, the hardware may be implemented by at least one of ASICs (Application Specific 

Claim 20 is drawn to the non-transitory computer readable medium corresponding to the method of using claim 1.  Therefore Claim 20 corresponds to method claim 1 and is rejected for the same reasons of anticipation as used above. Claim 20 also recites a non-transitory computer readable medium storing a set of instructions that is executable by at least one processor of a computer system to cause the computer system to perform a method for processing video content (Par. [0273], non-transitory computer-readable media that keeps the software or commands and can be executed on a device or a computer).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 2018/0288417 A1) in view of Hannuksela et al., (US 2019/0297339 A1) referred to as Hannuksela hereinafter.
Regarding Claim 2, Jung discloses Claim 1. While Jung discloses storing the second reference picture in a first buffer (Par. [0162], store the generated reconstructed image in the reference picture storage unit 54), Jung does not specifically teach the first buffer being different from a second buffer. Therefore, Jung fails to explicitly teach storing the second reference picture in a first buffer, the first buffer being different from a second buffer storing decoded pictures that are used for prediction of future pictures; and removing the second reference picture from the first buffer after the encoding or decoding of the target picture is completed.
However, Hannuksela teaches storing the second reference picture in a first buffer, the first buffer being different from a second buffer storing decoded pictures that are used for prediction of future pictures (Par. [0008], storing the result of said sample decoding operations in at least a first and a second reference picture buffer, where storing samples to first reference picture buffer only involves resampling operations); and removing the second reference picture from the first buffer after the encoding or decoding of the target picture is completed (Par. [0177], A decoded picture may be removed from the DPB when it is no longer used as a reference and is not needed for output).
References Jung and Hannuksela are considered to be analogous art because they relate to video compression at different bitrates, resolutions or frame rates. Therefore, it would be obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to specify a second picture buffer for resampled pictures as taught by Hannuksela in the invention of Jung. This modification would allow for potential remaining encoding, decoding, post-processing operations or as reference for coding units encoded or decoded later during the process (See Hannuksela, Par. [0257]).

Apparatus Claim 13 is drawn to the apparatus corresponding to the method of Claim 2.  Therefore apparatus Claim 13 corresponds to method Claim 2 and is rejected for the same reasons of obviousness as used above. 

Claims 3, 4, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 2018/0288417 A1) in view of Wang et al., (US 2017/0310972 A1) referred to as Wang hereinafter.
Regarding Claim 3, Jung discloses Claim 1. While Jung further discloses encoding or decoding the target picture by using resampled reference pictures (Fig. 1, Par. [0046], use the reference picture when encoding the encoding target picture), Jung does not specifically teach a predetermined number of pictures. Therefore, Jung fails to explicitly teach encoding or decoding the target picture by using no more than a predetermined number of resampled reference pictures.
However, Wang teaches encoding or decoding the picture by using no more than a predetermined number of reference pictures (Par. [0079], the maximum number (i.e. no more than predetermined number), referred to as M (num ref frames), of reference pictures used for inter-prediction is indicated in the active sequence parameter set (SPS)).
References Jung and Wang are considered to be analogous art because they relate to video compression at different bitrates, resolutions or frame rates. Therefore, it would be obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to specify a maximum number of reference pictures to be used as taught by Wang in the invention of Jung. This modification would allow a reference picture to be decoded and marked as "used for reference", so that if the decoding of the reference picture caused more than M pictures marked as 

Regarding Claim 4, Jung in view of Wang teaches Claim 3. Wang further discloses signaling the predetermined number as part of a sequence parameter set or a picture parameter set (Par. [0079], the maximum number (i.e. no more than predetermined number), referred to as M (num ref frames), of reference pictures used for inter-prediction is indicated in the active sequence parameter set (SPS)).

Apparatus Claims 14 and 15 are drawn to the apparatus corresponding to the method of Claim 3 and 4.  Therefore apparatus Claims 14 and 15 correspond to method Claims 3 and 4 and are rejected for the same reasons of obviousness as used above. 

Claims 8 - 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 2018/0288417 A1) in view of Lim et al., (US 2012/0314771 A1) referred to as Lim hereinafter.
Regarding Claim 8, Jung discloses Claim 7. While Jung further discloses signaling, as part of a sequence parameter set or a picture parameter set (Par. [0163], the information indicating whether or not to transform the resolution may be included in a field of a sequence parameter set, and a picture parameter set), Jung fails to explicitly teach signaling, as part of a sequence parameter set or a picture parameter set: information indicating: a number of supported resolutions, and pixel dimensions corresponding to the supported resolutions.
signaling, as part of a sequence parameter set or a picture parameter set (Fig. 31, Par. [0230], reference picture indexes according to reference picture numbers and resolutions), information indicating: a number of supported resolutions (Fig. 31, has 2 different resolutions), and pixel dimensions corresponding to the supported resolutions (Fig. 31, has ¼ or 1/8 resolution (i.e. pixel dimensions)).
References Jung and Lim are considered to be analogous art because they relate to signaling resolution change in sequence or picture parameter sets. Therefore, it would be obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to specify a number of supported resolutions and pixel dimensions in the parameter sets as taught by Lim in the invention of Jung. This modification would allow a resolution change flag to be determined and generated either according to configuration information input by a user or according to a preset determination criteria based on an analysis of the video to be encoded (See Lim, Par. [0144]).

Regarding Claim 9, Jung in view of Lim teaches Claim 8. Lim further teaches wherein the information comprises: an index corresponding to at least one of the supported resolutions (Fig. 31, Reference picture index).

Regarding Claim 10, Jung in view of Lim teaches Claim 8. Lim further teaches further comprising: setting the number of supported resolutions based on a configuration of a video application or a video device (Par. [0144], a resolution change flag to be determined and generated either according to configuration information (i.e. video application or video device) 

Apparatus Claim 19 is drawn to the apparatus corresponding to the method of Claim 8.  Therefore apparatus Claim 19 corresponds to method Claim 8 and is rejected for the same reasons of obviousness as used above. 

Allowable Subject Matter
Claims 5, 6, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: Claims 5 and 16, specifically defines storing a first version and a second version of the first reference picture, the first version having an original resolution, and the second version have a maximum resolution allowed for resampling the reference picture; and resampling the maximum version to generate the second reference picture that is not readily taught or suggested by the prior art uncovered during search or made of record. Claims 6 and 17 are allowed for the reasons above by virtue of their respective dependencies.

Conclusion
The prior art references made of record are not relied upon but are considered pertinent to applicant's disclosure. Huang et al. (US 2010/0150231 A1) relates to a video system capable of generating a resampling reference picture. LEE et al. (US 2016/0165260 A1) relates to a method 
Any inquiry concerning this communication should be directed to SUSAN E HODGES whose telephone number is (571)270-0498.  The Examiner can normally be reached on Monday - Friday from 8:00 am (EST) to 4:00 pm (EST).  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Brian T. Pendleton, can be reached on (571) . The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Susan E. Hodges/Primary Examiner, Art Unit 2425